Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1700
                        Lower Tribunal No. 21-232
                          ________________


                            Lucas D. Lopera,
                                  Appellant,

                                     vs.

                 In Re: Estate of Otto R. Pozuelos,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Golden Glasko & Assoc., P.A. and William H. Glasko, for appellant.

     No appearance, for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.